Opinion by
Watts, J.
§ 791. Appeal bond from justice’s court; becomes an original paper in cause, when; case stated. Stitts appealed to the county court from a judgment rendered against him in a justice’s court, in favor of Barefoot & Kendall. In the county court his appeal was dismissed because of supposed defects in his appeal bond. From the record it appears that the appeal bond was given, and approved by the justice of the peace within the time prescribed by law. It then became an original paper in the cause, which the statute required should be transmitted to the county court. [W. & W. Con. Rep. § 1272.]
§ 792. Same; justice’s transcript need not shoiv approval, etc., of. As this appeal bond was approved and filed by the justice, and so indorsed by him, it was not essential to the appeal that the transcript from the justice’s court should, in addition to the indorsements on the bond, show that it had been approved and filed.
§ 793. Same; condition of, held sufficient. The bond is conditioned “shall payoff and satisfy the judgment which shall be rendered,” etc., whereas, the statute uses the language,.“ shall payoff and satisfy the judgment which may be rendered, ” etc. Held: It does not require either reason or authority to show that the condition of the bond, and that prescribed by the statute, are substan*700tially the same. In all respects the appeal bond was sufficient, and the court erred in dismissing the appeal.
April 29, 1885.
Reversed and remanded.